Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 12, 2017.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  The response received 6/16/22 has been entered and claims 1-6 are currently pending in this application.
A reading of the specification reveals the point of novelty resides in a device to cryopreserve oocytes that can reliably hold the cells deposited on a surface with a minimum of preservative solution to immerse the cells, and enables recovery of the cells when thawing from the frozen state.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Clarke and Takayuki in view of Fukuda.
Clarke (2012/0040450) entitled "Apparatuses and Compositions for Cryopreservation of Cellular Monolayers" teaches in paragraphs 12 and 13, 3D protrusions of the vessel interior in various configurations that act as ice nucleating devices for cryopreserving cells.  In paragraph 14 a cryopreservation medium is included in the device.  In paragraphs 62-70 the protrusions are further defined in the device.  In paragraphs 85-86 how the device is used is discussed with the preservation solution where the cells contact the protrusions.
Takayuki (JP 2015/226497) entitled "Cell Receptacle, Cell Storing Device, Outer Package of Cell Storing Device and Method of Using Cell Storing Device" machine English translation provided, teaches in the overview a cell receptacle which can suppress cell adhesion on an inner surface of the receptacle filled with preservation solution and cells.  There is an arrangement of protrusions.  In paragraph 3 layers are discussed.  Paragraphs 24-28 describes arrangements of the protrusions.
The claims differ from the above references in that the device additionally has a preservation solution absorber.
Fukuda (WO 2011/070973) entitled "Narrow Tube for Vitrification Preservation of Animal Embryo or Ovum", machine English translation provided, teaches in paragraphs 6-7, layers in the device to store the preservation solution holding the minimum amount of solution required.  Paragraph 15 discussed the advantages of minimizing the cryopreservation solution.  Paragraphs 21 and 30 show the preservation solution is absorbed on a surface, paragraphs 40-42 discuss the handling of the solution and the need for doing so accurately.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a cell or tissue cryopreservation device with protrusions upon which the cells or tissue is deposited as taught by each of Clarke and Takayuki, and additionally has a preservation solution absorber as taught by Fukuda, because Fukuda teaches advantages of minimizing and removing the cryopreservation solution with an absorber.  The surface upon which the cells are deposited is described in detail in each of Clarke and Takayuki.  The important reasons for using a minimal amount of cryopreservation solution and removing it during thawing is shown by Fukuda, in part because the solution is certainly required during freezing to prevent ice crystal formation but is toxic to the cells when thawed.

Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicants response argues that the freezing method taught by Clarke is a slow freezing method which cannot avoid formation of ice crystals in the preservation solution which may cause physical damage to the cells or tissues.  The ice crystals are formed in the protrusion located away from the cells.  Regarding Takayuki, the surface of the cell receptacle suppresses adhesion of the cells and is not a technique to peel off the attached cells to the surface.  Neither Clarke or Takayuki are related to a quick vitrification method nor require absorbing the fluid overlay an the preservation solution.  Fukuda utilizes the principle that ice crystals are less likely to form in a large amount of cryoprotectant.
	It is the examiner's position that the above cogent arguments are well taken in view of the method taught in the present specification.  However, present claims 1-6 are directed to a device with a protrusion for holding a cell or tissue and a recess for storing a preservation solution.  These device features are rendered obvious by the references, even if for a different technique of cryopreserving cells or tissues.  Of course a particular device may be employed in different methods, but it is the device which is claimed here.  The intended use of a device does not lend patentability.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655